Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Joshua Strader appeals his jury conviction for possession of a firearm by a convicted felon in violation of 18 U.S.C. § 922(g)(1) (2006). On appeal, Strader attacks the sufficiency of the evidence to support the jury’s verdict.* We have reviewed the record, and viewing the evidence in the light most favorable to the Government, we find sufficient evidence to support Strader’s conviction. See United States v. Jeffers, 570 F.3d 557, 565 (4th Cir.2009), cert. denied, — U.S. -, 130 S.Ct. 645, 175 L.Ed.2d 494 (2009). Accordingly, we affirm the district court’s judgment. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.


 Strader was also convicted of possession of a controlled substance; however, he does not appeal that conviction.